Reasons for Allowance
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The RCE (Request for Continued Examination) filed 1/10/22 has been entered.  

3.	The amendment filed 1/10/22 has been entered.

4.	An Examiner’s amendment to the record appears below.  This was made to incorporate the necessary details into the independent claims to distinguish over the prior art of record.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ben Parker on 3/2/22.


Please rewrite the claims as follows:
(Currently Amended) In a digital medium environment for conducting digital searches for products, a computer-implemented method of identifying products based on free flow inputs, the computer-implemented method comprising:
utilizing a plurality of digital image classification models to generate a plurality of product sets corresponding to respective visual product features, wherein each of the plurality of digital image classification models is trained to identify a unique visual product feature;
receiving, via a digital canvas, a particular drawing gesture input from among a plurality of different drawing gesture inputs and modifying a visual product feature depicted on a digital representation of a target product portrayed within the digital canvas;
determining, via an input-classifier matching model and based on the particular drawing gesture input received via the digital canvas, a first product set from the plurality of product sets corresponding to a first digital image classification model trained to identify the visual product feature as modified by the particular drawing gesture input; and
providing, for display, digital representations of one or more products from the first product set including the visual product feature as modified by the particular drawing gesture input.

(Previously Presented) The computer-implemented method of claim 1, further comprising providing the digital canvas for display within a product search interface of a website together with digital representations of the one or more products.

(Previously Presented) The computer-implemented method of claim 1, wherein the digital canvas comprises a product template illustrating the target product, wherein the product template is modifiable by drawing gesture inputs.

(Original) The computer-implemented method of claim 1, wherein the visual product feature comprises one or more of a presence of an object within the target product, a location of an object within the target product, a shape of an object within the target product, a size of an object within the target product, or a rotation of an object within the target product.


(Currently Amended) A non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computer device to:
utilize a plurality of digital image classification models to generate a plurality of product sets corresponding to respective visual product features, wherein each of the plurality of digital image classification models is trained to identify a unique visual product feature;
receive, via a digital canvas, a particular drawing gesture input from among a plurality of different drawing gesture inputs and modifying a visual product feature depicted on a digital representation of a target product portrayed within the digital canvas;
determine, via an input-classifier matching model and based on the particular drawing gesture input received via the digital canvas, a first product set from the plurality of product sets corresponding to a first digital image classification model trained to identify the visual product feature as modified by the particular drawing gesture input; and
provide, for display, digital representations of one or more products from the first product set including the visual product feature as modified by the particular drawing gesture input.

(Currently Amended) The non-transitory computer readable medium of claim 5, further comprising instructions that, when executed by the at least one processor, cause the computer device to receive the particular drawing gesture input modifying the visual product feature depicted on the digital representation of the target product by detecting a drawing gesture via the digital canvas indicating a location for an object depicted on the digital representation of the target product.

(Currently Amended) The non-transitory computer readable medium of claim 5, further comprising instructions that, when executed by the at least one processor, cause the computer device to determine the first product set by comparing the digital representation of the target product including the visual product feature indicated by the particular drawing gesture input with representative digital images corresponding to the plurality of product sets.

(Currently Amended) The non-transitory computer readable medium of claim 7, wherein comparing the digital representation of the target product with the representative digital images corresponding to the plurality of product sets comprises: 
analyzing the representative digital images of the plurality of product sets to generate confidence scores for the plurality of product sets, the confidence scores indicating probabilities that the plurality of product sets correspond to the visual product feature as modified by the particular drawing gesture input; and
identifying, from among the representative digital images of the plurality of product sets and based on the confidence scores, a representative digital image of the first digital image classification model that depicts the visual product feature indicated by the particular drawing gesture input.

(Previously Presented) The non-transitory computer readable medium of claim 5, further comprising instructions that, when executed by the at least one processor, cause the computer device to receive, via the digital canvas, a second drawing gesture input further adding an additional visual product feature to the digital representation of the target product portrayed within the digital canvas.

(Previously Presented) The non-transitory computer readable medium of claim 9, further comprising instructions that, when executed by the at least one processor, cause the computer device to determine, via the input-classifier matching model and based on the second drawing gesture input, a second product set from the plurality of product sets corresponding to a second digital image classification model trained to identify the additional visual product feature.

(Currently Amended) The non-transitory computer readable medium of claim 5, further comprising instructions that, when executed by the at least one processor, cause the computer device to:
receive, via a text input element, a text-based search query; and
determine, via the input-classifier matching model, a third product set from the plurality of product sets corresponding to the text-based search query and the particular drawing gesture input by:
determining a product type from the text-based search query; and
determining a third digital image classification model from the plurality of digital image classification models trained to identify the visual product feature depicted on products of the product type.

(Original) The non-transitory computer readable medium of claim 5, further comprising instructions that, when executed by the at least one processor, cause the computer device to train the plurality of digital image classification models to classify digital images into product sets based on ground truth product sets and training digital images depicting visual product features.

(Original) The non-transitory computer readable medium of claim 12, further comprising instructions that, when executed by the at least one processor, cause the computer device to generate the training digital images by, for each of the plurality of digital image classification models: 
generating a training set of plain digital images depicting a product; and
adding one or more visual product features to the plain digital images of the training set.

(Currently Amended) A system comprising:
at least one processor; and
a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to:
receive, via a digital canvas, a particular drawing gesture input from among a plurality of different drawing gesture inputs and modifying a visual product feature depicted on a digital representation of a target product portrayed within the digital canvas;
determine, via an input-classifier matching model and based on the particular drawing gesture input received via the digital canvas, a product set corresponding to the visual product feature as modified by the particular drawing gesture input by: 
utilizing the input-classifier matching model to determine, for a plurality of digital image classification models corresponding to a plurality of product sets, confidence scores indicating probabilities that the digital image classification models correspond to the visual product feature as modified by the particular drawing gesture input; and
selecting, based on the confidence scores for the plurality of digital image classification models, a product set corresponding to a digital image classification model that classifies digital images depicting the visual product feature as modified by the particular drawing gesture input; and
provide, for display, one or more digital images from the product set that includes products depicting the visual product feature as modified by the particular drawing gesture input.

(Previously Presented) The system of claim 14, further comprising instructions that, when executed by the at least one processor, cause the system to utilize the plurality of digital image classification models to generate the plurality of product sets corresponding to respective visual product features, wherein each of the plurality of digital image classification models is trained to identify a unique visual product feature.

(Currently Amended) The system of claim 14, further comprising instructions that, when executed by the at least one processor, cause the system to determine the product set corresponding to the visual product feature as modified by the particular drawing gesture input by comparing the target product including the visual product feature indicated by the particular drawing gesture input with representative digital images corresponding to the plurality of product sets.

(Currently Amended) The system of claim 16, further comprising instructions that, when executed by the at least one processor, cause the system to utilize the input-classifier matching model to determine the confidence scores by determining, based on comparing the digital representation of the target product including the visual product feature as modified by the particular drawing gesture input with the representative digital images from the plurality of product sets, probabilities that the product sets include digital images that depict product types corresponding to the target product and that include the visual product feature as modified by the particular drawing gesture input.

(Currently Amended) The system of claim 14, further comprising instructions that, when executed by the at least one processor, cause the system to provide the digital canvas for display within a product search interface of a website together with the one or more digital images from the product set that includes products depicting the visual product feature as modified by the particular drawing gesture input.

(Currently Amended) The system of claim 14, wherein the particular drawing gesture input indicating the target product comprises an indication of a location for an object within the digital representation of the target product.

(Previously Presented) The system of claim 19, further comprising instructions that, when executed by the at least one processor, cause the system to determine the confidence scores for the plurality of digital image classification models based on the location for the object within the digital representation of the target product.

5.	The following is an examiner’s statement of reasons for allowance:  The amendment filed with the RCE on 1/10/22 and the Examiner’s amendment together place the application into condition for allowance by incorporating the necessary additional features into the independent claims to distinguish over the prior art of record.  The amendment filed on 1/10/22 adds the drawing gesture input which modifies the visual product feature depicted on the digital representation of the target product portrayed within the digital canvas, and also adds providing for display digital representations of the products from the first product set including the visual product feature, as modified by the drawing gesture input.  Furthermore, the amendment makes sure all the independent claims are of the same narrower scope by adding the features of utilizing a plurality of digital image classification models to generate a plurality of product sets corresponding to respective visual product features, wherein each of the plurality of digital image classification models is trained to identify a unique visual product feature, and determining, via an input-classifier matching model and based on the drawing gesture input, a first product set from the plurality of product sets corresponding to a first digital image classification model trained to identify the visual product feature as modified by the drawing gesture input, to independent claim 1 (independent claims 5 and 14 already had those features).  Also, the amendment remedies the 112 issue.  The Examiner’s amendment adds in the feature of the particular drawing gesture input from among a plurality of different drawing gesture inputs, and that the determining is also based on the particular drawing gesture input. Thus the system can identify a plurality of different drawing gesture inputs, of which the particular drawing gesture input will make a particular modification accordingly, and it is based upon this particular drawing gesture input that the first product set is determined from the plurality of product sets corresponding to a first digital image classification model trained to identify the visual product feature as modified by the particular drawing gesture input.  The prior art does show identifying gestures, some including drawing gestures like Hasek.  Zhang recognizes handwritten gestures and also uses training samples to build a recognizer model.  However, neither Hasek nor Zhang use a particular drawing gesture, from a plurality of different drawing gestures, to make a particular modification to a product feature depicted on a digital representation of a target product portrayed in a digital canvas, and determining via an input-classifier matching model and based on the particular drawing gesture input received via the digital canvas, a first product set from the plurality of product sets corresponding to a first digital image classification model trained to identify the visual product feature as modified by the particular drawing gesture input, as recited in the independent claims.  Some prior art such Levinshtein use classification models and may train models, but do not show the drawing gesture features or use the classification models in the same manner as recited in the independent claims and described above.  Independent claims 1, 5, and 14 as amended are not set forth in the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN P SAX/Primary Examiner, Art Unit 2174